DETAILED ACTIONElection/Restrictions
This application is in condition for allowance except for the presence of claims 7-16 directed to a non-elected invention without traverse.  Accordingly, claims 7-16 have been cancelled.

REASONS FOR ALLOWANCE
Claims 17, 19-24 and 26, 28-33 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: Nowhere in the prior art does it teach or suggest a light-emitting diode ("LED") device, comprising: a substrate in which a plurality of sub-pixel areas is defined; an LED structure on the substrate; a plurality of thin film transistors ("TFT") on the substrate, the thin film transistor comprising an active layer, a gate electrode, a source electrode and a drain electrode; a bank separating the plurality of the sub-pixel areas; a touch sensor including first sensor electrodes and second sensor electrodes on the substrate; a connecting wire on the substrate; a dummy pattern on the substrate; a color filter on the LED structure; and a black matrix on a circumference of the color filter, wherein the LED structure includes: a first electrode; an LED connected to the first electrode; and a second electrode connected to the LED, wherein a pair of first sensor electrodes is electrically connected to each other via the connecting wire, wherein the connecting wire, the source electrode and drain electrode are formed of same materials, wherein the touch sensor senses a capacitance change generated between one of the first sensor electrodes and one of the second sensor electrodes, wherein the first sensor electrodes and the second sensor electrodes are arranged on the same layer, wherein the first sensor electrodes, the second sensor electrodes and the dummy pattern are formed of same materials, wherein the dummy pattern is in a floating state, wherein the touch sensor, the connecting wire, the source electrode, the drain electrode and the dummy pattern include metallic materials, wherein the bank partially exposes the first electrode, wherein the bank is opaque, and wherein the black matrix covers a top surface and a side surface of the touch sensor and a side surface of the color filter, and an opening is defined in the black matrix on a top surface of the color filter as recited in claim 17. 	Nowhere in the prior art does it teach or suggest A light-emitting diode ("LED") device, comprising: a flexible polymer substrate; a buffer layer on the flexible polymer substrate, substantially totally covering a top surface of the flexible polymer substrate; a plurality of thin film transistors ("TFT") on the buffer layer, the thin film transistor comprising an active layer, a gate electrode, a source electrode and a drain electrode; an LED structure disposed on the plurality of thin film transistors; a touch sensor including first sensor electrodes and second sensor electrodes on the flexible polymer substrate; a connecting wiring on the flexible polymer substrate, including a plurality of connecting wirings; a dummy pattern disposed on the flexible polymer substrate; and a bank layer on the flexible polymer substrate, wherein the LED structure includes: a first electrode; and an LED connected to the first electrode, wherein the LED includes a plurality of LEDs, wherein the plurality of LEDs and the touch sensor do not overlap in a plan view, wherein the bank layer is disposed on the first electrode and partially exposes the first electrode, wherein a pair of first sensor electrodes is electrically connected to each other via the connecting wire, wherein the connecting wire is arranged in a different layer from the pair of first sensor electrodes, wherein the connecting wire, the source electrode and the drain electrode are formed of same materials, wherein the touch sensor senses a capacitance change generated between one of the first sensor electrodes and one of the second sensor electrodes, wherein the first sensor electrodes, the second sensor electrodes and the dummy pattern are arranged on the same layer, wherein the dummy pattern is in a floating state, wherein the touch sensor, the connecting wire, the source electrode, the drain electrode and the dummy pattern include metallic materials, wherein a first portion of the one of the first sensor electrodes mainly extends in a first direction and a second portion of the one of the first sensor electrodes mainly extends in a second direction intersecting the first direction and is disposed between a pair of the plurality of LEDs immediately next to each other in the first direction and overlapping the first portion in the second direction, and wherein in the plan view, a side of the one of the pair of the plurality of LEDS faces the second portion of the one of the first sensor electrodes and an opposite side of the one of the pair of the plurality of LEDs opposite to the side of the one of the pair of the plurality of LEDs in the first direction is exposed to the one of the second sensor electrodes, as recited in claim 29.	Nowhere in the prior art does it teach or suggest A light emitting diode ("LED") device, comprising: a flexible polymer substrate including a pixel region and a touch region; a buffer layer on the flexible polymer substrate, substantially totally covering a top surface of the flexible polymer substrate; an LED structure disposed in the pixel region on the flexible polymer substrate; a plurality of thin film transistors ("TFT") on the buffer layer, the thin film transistor comprising an active layer, a gate electrode, a source electrode and a drain electrode; a touch sensor including first sensor electrodes and second sensor electrodes disposed in the touch region on the flexible polymer substrate; a connecting wiring in the touch region on the flexible polymer substrate; and a dummy pattern disposed in the touch region on the flexible polymer substrate; wherein the LED structure includes: a first electrode; a LED connected to the first electrode; a second electrode connected to the LED; and a bank layer on the first electrode, wherein the bank layer partially exposes the first electrode, wherein the LED and the touch sensor do not overlap in a plan view, wherein a pair of first sensor electrodes are electrically connected to each other via the connecting wire, wherein the connecting wire, the source electrode and the drain electrode are formed of same materials, wherein the touch sensor senses a capacitance change generated between one of the first sensor electrodes and one of the second sensor electrodes, wherein the first sensor electrodes, the second sensor electrodes, and the dummy pattern are arranged on the same layer, wherein the dummy pattern is in a floating state, wherein the touch sensor, the connecting wire, the source electrode, the drain electrode and the dummy pattern include metallic materials; wherein a first portion of the one of the first sensor electrodes mainly extends in a first direction and a second portion of the one of the first sensor electrodes mainly extends in a second direction intersecting the first direction and is disposed between a pair of the plurality of LEDs immediately next to each other in the first direction and overlapping the first portion in the second direction, and wherein in the plan view, a side of the one of the pair of the plurality of LEDS faces the second portion of the one of the first sensor electrodes and an opposite side of the one of the pair of the plurality of LEDs opposite to the side of the one of the pair of the plurality of LEDs in the first direction is exposed to the one of the second sensor electrodes, as recited in claim 33.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627